DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.

Claim Objections
Claims 1, 8, 15, 25 and 27-28 are objected to because of the following informalities: In each of the claims, Examiner suggests correcting each instance of “the determined parcellations” to “the determined one or more parcellations”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Abnormal Structural Networks Characterize Major Depressive Disorder: A Connectome Analysis” (hereinafter “Korgaonkar”) in view of “The Human Brainnetome Atlas: A New Brain Atlas Based on Connectional Architecture” (hereinafter “Fan”; applicant-submitted prior art).
Regarding claim 1, Korgaonkar teaches a method (Korgaonkar, p.569, Figure 1) comprising: 
providing tractography data for presentation to a user, the tractography data characterizing, for each of a plurality of pairs of parcellations comprising a first parcellation and a second parcellation determined from a set of parcellations, a number of neural tracts connecting the first parcellation and the second parcellation in a brain of a patient (Korgaonkar, p.568-569, Figure 1, Network Analysis of DTI Data; “For the 42 brain structures, this resulted in an 84 x 84 interregional connectivity matrix…For the purposes of our analysis, the larger of the two values was used to represent the number of probabilistic tracts or fiber pathways that connect the two regions.”); 
identifying one or more pairs of parcellations from the plurality of pairs of parcellations for which the number of neural tracts specified in the tractography data is outside a normal range of numbers of neural tracts corresponding to the pair of parcellations (Korgaonkar, p.569-571, NBS Analyses and Graph Theory Analyses; “Major depressive disorder participants were found to have a reduced number of reconstructed tracts for each of the connections in both of the identified networks” based on a comparison to data of control (i.e., normal) subjects); 
providing data characterizing the one or more identified pairs of parcellations for presentation to a user (Korgaonkar, p. 569-572, Figure 2, Table 2; “The BrainNet viewer (http://www.nitrc.org/projects/bnv/) was used to visualize the significant subnetworks and to make figures”, significant subnetworks being those which were found to have a number of tracts different from that of the control group).
Korgaonkar does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Fan does as follows. 
Fan teaches determining one or more elements of interest in the tractography data (Fan, Fig. 6C1 for selecting ROI, p.3513-3514, Sections on “Interactive Website Viewer” and “StandAlone Brainnetome Atlas Viewer”; “2) Structural and functional connectivity maps are displayed with the possibility of full angle rotation. 3) By picking a bar that indicates another structure in the connectogram viewer, the user can navigate the connected structure and visualize the related information in the atlas viewer.”); 
determining one or more parcellations associated with respective elements of interest in the connectivity data (Fan, Fig. 6C3-8; “The GUI version is single-ROI oriented; thus, it is a user friendly method that can modify some parameters to parcellate a specific brain region… The subregion can be viewed as a 2D overlay on the selected structural template (C3) and a 3D patch can be rendered on the cortical surface (C6). Using the checkboxes, the structural and functional connectivities of the selected subregion can be viewed in both 2D tri-planar views (C4 and C5) and 3D renderings (C7 and C8) as probabilistic maps.”); 
obtaining brain atlas data (Fan, Fig. 6B; “The Brainnetome Atlas interactive website: The website makes all the information in the Brainnetome Atlas available to researchers. It provides a hierarchical tree of brain structures in the left panel (B1). The right panel contains an atlas viewer (B2 and B3) that shows slice views together with a connectogram viewer (B4).”); 
determining a subset of the brain atlas data associated with the determined parcellations; and providing the subset of the brain atlas data for presentation to the user (Fan, Figs. 6B and 6C; subregion selection for parcellation ROI visualization). 
Fan is considered analogous art because it pertains to analyzing brain connectivity data for medical diagnostic and treatment purposes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Korgaonkar to include an interactive interface allowing the user to view parcellations corresponding to a point of interest in the tractography-based connectivity data, as taught by Fan, in order to allow the user to visualize important diagnostic information relating to brain function (Fan, Abstract).

Regarding claim 3, claim 1 is incorporated, and Korgaonkar in the combination further teaches wherein the tractography data specifies a matrix having a plurality of positions, wherein each position in the matrix characterizes the number of neural tracts connecting a respective pair of parcellations Korgaonkar, p.568-569, Figure 1, Network Analysis of DTI Data; “For the 42 brain structures, this resulted in an 84 x 84 interregional connectivity matrix…For the purposes of our analysis, the larger of the two values was used to represent the number of probabilistic tracts or fiber pathways that connect the two regions.”).

Regarding claim 4, claim 3 is incorporated, and Fan in the combination further teaches wherein determining one or more elements of interest in the matrix comprises receiving, from the user, a selection of one or more positions in the matrix (Fan, Figs. 5A-D, Fig. 6C1 for selecting ROI, p.3513-3514, Sections on “Interactive Website Viewer” and “StandAlone Brainnetome Atlas Viewer”; “2) Structural and functional connectivity maps are displayed with the possibility of full angle rotation. 3) By picking a bar that indicates another structure in the connectogram viewer, the user can navigate the connected structure and visualize the related information in the atlas viewer. 4) Users can search for a structure of interest. All branches with related keywords are highlighted so that the user can click to visualize the node.” A selection made on the connectogram (Fig. 5D, Fig. 6B4) has a corresponding position in the connectivity matrices shown in Figs. 5A-C.).  

Regarding claim 5, claim 4 is incorporated, and Fan in the combination further teaches wherein receiving a selection of one or more positions in the matrix comprises receiving one or more of: a selection of a column of the matrix or a selection of a row of the matrix (Fan, Figs. 5A-D, Fig. 6C1 for selecting ROI, p.3513-3514, Sections on “Interactive Website Viewer” and “StandAlone Brainnetome Atlas Viewer”; “2) Structural and functional connectivity maps are displayed with the possibility of full angle rotation. 3) By picking a bar that indicates another structure in the connectogram viewer, the user can navigate the connected structure and visualize the related information in the atlas viewer. 4) Users can search for a structure of interest. All branches with related keywords are highlighted so that the user can click to visualize the node.” A selection made on the connectogram (Fig. 5D, Fig. 6B4) has a corresponding position in the connectivity matrices shown in Figs. 5A-C.).    

Claim 8 recites a system having features corresponding to the steps recited in method claim 1. Therefore, the recited elements of Claim 8 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 1.  Additionally, the rationale and motivation to combine the Korgaonkar and Fan references presented in the rejection of Claim 1 apply to this claim, and Korgaonkar in the combination further teaches that the method is implemented using various software tools for data/image processing, which correspond to the claimed “one or more computers and one or more storage devices storing instructions”.  

Claim 10 recites a system having features corresponding to the steps recited in method claim 3. Therefore, the recited elements of Claim 10 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 3.  Additionally, the rationale and motivation to combine the Korgaonkar and Fan references presented in the rejection of Claim 3 apply to this claim.

Claim 11 recites a system having features corresponding to the steps recited in method claim 4. Therefore, the recited elements of Claim 11 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 4.  Additionally, the rationale and motivation to combine the Korgaonkar and Fan references presented in the rejection of Claim 4 apply to this claim.

Claim 12 recites a system having features corresponding to the steps recited in method claim 5. Therefore, the recited elements of Claim 12 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 5.  Additionally, the rationale and motivation to combine the Korgaonkar and Fan references presented in the rejection of Claim 5 apply to this claim.

Claim 15 recites one or more non-transitory storage media storing instructions having features corresponding to the steps recited in method claim 1. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 1.  Additionally, the rationale and motivation to combine the Korgaonkar and Fan references presented in the rejection of Claim 1 apply to this claim, and Korgaonkar in the combination further teaches that the method is implemented using various software tools for data/image processing, which correspond to the claimed “one or more non-transitory storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations”.  

Claim 17 recites one or more non-transitory storage media storing instructions having features corresponding to the steps recited in method claim 3. Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 3.  Additionally, the rationale and motivation to combine the Korgaonkar and Fan references presented in the rejection of Claim 3 apply to this claim.

Claim 18 recites one or more non-transitory storage media storing instructions having features corresponding to the steps recited in method claim 4. Therefore, the recited elements of Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 4.  Additionally, the rationale and motivation to combine the Korgaonkar and Fan references presented in the rejection of Claim 4 apply to this claim.

Claim 19 recites one or more non-transitory storage media storing instructions having features corresponding to the steps recited in method claim 5. Therefore, the recited elements of Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 5.  Additionally, the rationale and motivation to combine the Korgaonkar and Fan references presented in the rejection of Claim 5 apply to this claim.

Claims 7, 21-23, 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Korgaonkar in view of Fan, as applied to claims 1, 8 and 15 above, and further in view of U.S. PG Pub. 2019/0083805 A1 (hereinafter “Etkin”).
Regarding claim 25, claim 1 is incorporated, and the combination of Korgaonkar and Fan does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Etkin does as follows. 
Etkin teaches automatically generating, from the subset of the brain atlas data, target data for a treatment of the patient that targets the determined parcellations; and providing the target data for processing by one or more medical devices for providing the treatment to the patient (Etkin, ¶0067-0068, 0197-0201, 0217, 0230; “the user interface module 1150 may provide one or more user interfaces, such as graphic user interfaces adapted to provide visual outputs and/or receive inputs, for the administration of cognitive and/or behavioral tasks, the provision of diagnoses, and the provision of treatment plans.” The treatment plan is provided to a physician and may include identification of brain regions requiring non-invasive brain stimulation treatment, based on region connectivity analysis.).
Etkin is considered analogous art because it pertains to analyzing brain connectivity data for medical diagnostic and treatment purposes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Korgaonkar and Fan to include generating a treatment plan including treatment target identification for brain stimulation treatment, as taught by Etkin, in order to effectively tailor a treatment strategy for the best therapeutic outcome for the specified brain regions (Etkin, ¶0009).

Claim 27 recites a system having features corresponding to the steps recited in method claim 25. Therefore, the recited elements of Claim 27 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 25.  Additionally, the rationale and motivation to combine the Korgaonkar, Fan and Etkin references presented in the rejection of Claim 25 apply to this claim.

Claim 28 recites non-transitory storage media storing instructions having features corresponding to the steps recited in method claim 25. Therefore, the recited elements of Claim 28 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 25.  Additionally, the rationale and motivation to combine the Korgaonkar, Fan and Etkin references presented in the rejection of Claim 25 apply to this claim.

Regarding claim 7, claim 25 is incorporated, and Etkin in the combination further teaches executing, by the one or more medical devices and using the target data, the treatment of the patient (Etkin, ¶0217; “Stimulation was directed at four regions within the middle frontal gyrus bilaterally…”).

Regarding claim 21, claim 25 is incorporated, and Etkin in the combination further teaches wherein the target data comprises one or more of: data for operating an image guidance system; data for operating a transcranial magnetic stimulation system; or data for operating a guidance system during targeted surgery (Etkin, ¶0067-0068, 0197-0201; The treatment plan provided to the physician may include identification of target regions for non-invasive brain stimulation (transcranial magnetic stimulation (TMS)).).

Claim 22 recites a system having features corresponding to the steps recited in method claim 21. Therefore, the recited elements of Claim 22 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 21.  Additionally, the rationale and motivation to combine the Korgaonkar, Fan and Etkin references presented in the rejection of Claim 21 apply to this claim.

Claim 23 recites one or more non-transitory storage media storing instructions having features corresponding to the steps recited in method claim 21. Therefore, the recited elements of Claim 23 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 21.  Additionally, the rationale and motivation to combine the Korgaonkar, Fan and Etkin references presented in the rejection of Claim 21 apply to this claim.

Allowable Subject Matter
Claims 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, either alone or in combination, does not
expressly teach wherein the normal range of number of neural tracts connecting a particular pair of parcellations is defined according to both an average number of neural tracts and a degree of variation of the number of neural tracts connecting the particular pair of parcellations, as claimed.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668